Citation Nr: 0946523	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  09-03 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for right ankle 
disability.  

2.  Entitlement to service connection for right ankle 
disability.  


REPRESENTATION

Appellant represented by:	Vermont Veterans Affairs 
Section, Military Department


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to 
October 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in White River 
Junction, Vermont.  In October 2009, the Veteran testified at 
an audio hearing before the undersigned Veterans Law Judge.  
The Veteran specifically stated that he accepted the audio 
hearing in lieu of a videoconference hearing, which had been 
scheduled but was not possible due to technical difficulties.  

The issue of entitlement to service connection for right 
ankle disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a December 2005 rating decision, the RO denied service 
connection for right ankle disability on the basis that new 
and material evidence had not been received to reopen the 
previously denied claim for service connection for right 
ankle disability; the Veteran did not complete a timely 
appeal, and the RO decision became final.  

2.  Evidence received since the December 2005 rating decision 
is not cumulative or redundant of evidence previously of 
record and raises a reasonable possibility of substantiating 
the claim of service connection right ankle disability.  

CONCLUSION OF LAW

New and material evidence has been received, and the claim of 
entitlement to service connection for right ankle disability 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board acknowledges that VA has duties related to notice 
and assistance to a claimant in the development of a claim as 
mandated under the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2009) and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009), and as 
interpreted by the United States Court of Appeals for 
Veterans Claims (Court).  In this case, the RO provided the 
Veteran of notice regarding reopening of previously denied 
claims in letters to the Veteran dated in September 2006, and 
August 2007.  To the extent that there may be any deficiency 
of notice or assistance, there is no prejudice to the Veteran 
in proceeding with this appeal given the favorable nature of 
the Board's decision regarding reopening the Veteran's claim.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Law and Regulations

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).  

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).  

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a responsibility to 
consider whether it is proper for a claim to be reopened, 
because reopening is jurisdictional.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  

Factual Background and Analysis

In a December 2005 rating decision, the RO denied service 
connection for right ankle disability on the basis that new 
and material evidence had not been received to reopen the 
previously denied claim for service connection for right 
ankle disability.  The Veteran filed a notice of 
disagreement, and in a August 2006 statement of the case, the 
RO reopened and denied the claim on the merits on the basis 
of the absence of evidence of chronic right ankle disability 
in service and absence of evidence of continuity of treatment 
after service.  The Veteran did not file a substantive 
appeal, and the RO decision became final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.200 (2009).  

Evidence of record at the time of the December 2005 rating 
decision and August 2006 statement of the case included the 
Veteran's service treatment records.  Those records include 
an April 1967 handwritten entry which states "sprained ankle 
- jelcast" followed by a phrase variously interpreted as 
"B" or "P" "day drop."  The service treatment records do 
not otherwise refer to either ankle, and at the Veteran's 
service separation examination in October 1968, the clinical 
evaluation of his lower extremities was normal.  The 
Veteran's DD Form 214, which was of record, showed the 
Veteran had completed airborne training.  Also of record was 
report of a December 2003 VA Agent Orange examination at 
which the Veteran gave a history of an in-service right ankle 
injury from paratrooping and he said his right knee was 
affected as well secondary to the ankle with residual chronic 
limp.  At a VA orthopedic consultation concerning the right 
knee in March 2004, the Veteran gave a history of having 
injured his right knee and right ankle in a parachute jump.  

Evidence added to the record since the December 2005 rating 
decision includes January 2006, August 2006, and October 2008 
letters from H.P.D., M.D.  In combination, these letters 
stated Dr. D. first saw the Veteran in January 2004 and X-
rays showed degenerative changes of the right ankle.  Dr. D. 
referred to a history of right ankle injury in April 1967 
when the Veteran reported that following a jump, he landed 
and developed severe pain in his right ankle with marked 
swelling that lasted over a week with marked ecchymosis.  He 
noted the Veteran had been seen medically for that in 
April 1967 and was diagnosed as having a sprained ankle.  He 
noted that Veteran reported he had had problems with that 
ever since.  He stated he had no doubt that the Veteran's 
current symptoms and the X-ray findings were all consistent 
with his injury in April 1967 while in airborne training.  

Also added was a June 2004 VA orthopedic surgery outpatient 
note in which it was noted that the Veteran's history 
included intermittent right ankle symptoms since he was a 
paratrooper in service.  In addition, the Veteran submitted a 
June 2004 letter from a VA physician's assistant in which he 
enclosed a copy of an X-ray report and stated it showed old 
traumatic arthritis.  The right ankle X-ray report, dated in 
June 2004, showed findings which that radiologist said might 
represent the sequela of old trauma.  Additionally, VA 
medical records dated in January 2006 referred to a history 
of right ankle injury in service and intermittent problems 
since then.  

Also added to the record was the report of a July 2008 VA 
examination at which the examiner's opinion was that the 
Veteran's current right ankle condition was less likely than 
not caused by or a result of the symptoms for which he was 
treated in service.  The examiner stated that the April 1967 
service treatment record was nearly illegible, and she 
concluded there was nothing that could be plausibly 
interpreted as indicating which ankle was injured.  The 
examiner also cited subsequent medical records noting there 
was no record or objective evidence of any ankle treatment or 
complaints until the Agent Orange protocol examination of 
December 2003.  

At his October 2009 Board hearing, the Veteran submitted a 
September 2009 letter from his wife.  She stated that she and 
the Veteran met in 1964 and dated until they were married 
in 1970.  She stated the Veteran was drafted in 1966 and 
decided to join the paratroopers.  She remembered his 
disappointment when he sprained his right ankle and had to 
stay off it until it healed, thus keeping him from graduating 
with his original class.  When the Veteran returned from 
service, his right ankle occasionally bothered him, which 
worried him because he had had no problem with his ankle 
before the accident at Fort Benning.  Over the years, the 
pain became worse often causing him to limp.  The Veteran had 
been told by several doctors that the sprain was responsible 
for the arthritis he has in his right ankle.  

At his October 2009 hearing, the Veteran testified that after 
the April 1967 ankle injury he had few problems with his 
ankle, but if he stepped off of curb, he sometimes would feel 
a sharp pain in his right ankle.  He testified that after 
service he had right ankle pain but only had occasional 
problems with it when he seemed to step off on it wrong.  He 
testified that he had not had any subsequent right ankle 
injury since the injury in service.  

The Board finds that January 2006, August 2006 and 
October 2008 letters from Dr. D., the statement from the 
Veteran's wife, and the Veteran's hearing testimony are new 
and material evidence to reopen the claim of service 
connection for right ankle disability.  The physician's 
report that he reviewed the Veteran's service treatment 
record was not previously of record and adds credence to this 
opinion.  Further, the statement from the Veteran's wife, 
which is new, tends to corroborate the Veteran's reports it 
was his right ankle that was injured in service and she 
refers to continuing right ankle symptoms since service.  The 
Veteran's testimony that he has had no right ankle injury 
other than the in-service injury in April 19667 is also new.  
This new evidence relates to an unestablished fact of 
incurrence of a right ankle injury in service and continuity 
of right ankle symptoms since service, and this evidence, in 
conjunction with the previous evidence of record, raises a 
reasonable possibility of substantiating the service 
connection claim.  The Board therefore concludes that the 
claim for service connection for right ankle disability must 
be reopened and re-adjudicated on the merits.  
ORDER

To the limited extent that new and material evidence to 
reopen the claim for service connection for right ankle 
disability has been received, the appeal is allowed.  


REMAND

When a claim that has previously been denied by the RO is 
reopened by the Board, the Board must not take any action 
that would prejudice the rights of the Veteran.  Bernard v 
Brown, 4 Vet. App. 384, 393 (1993).  The RO has not 
considered the Veteran's claim on the basis of all the 
evidence, both new and old, in order to determine whether the 
prior disposition of the claims should be altered.  
Therefore, in order to protect the rights of the Veteran, the 
Board believes that the RO should be afforded an opportunity 
to review the Veteran's service connection claim on a de novo 
basis.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a disability compensation claim.  
38 C.F.R. § 3.159.  A review of the record shows that the 
Veteran was notified of the VCAA duties to assist and of the 
information and evidence necessary to substantiate his claim 
for service connection for right ankle disability by 
correspondence dated in September 2006 and August 2007.  

Assistance to be provided by VA includes obtaining a medical 
examination or opinion when such is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2009).  In determining whether the 
duty to assist requires that a VA medical examination be 
provided or a medical opinion be obtained with respect to a 
claimant's claim for benefits, there are four factors for 
consideration.  These four factors are: (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the claimant's service or 
with another service-connected disability; and (4) whether 
there otherwise is sufficient competent medical evidence of 
record to make a decision on the claim.  Id.  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
claimant's service.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

The Board acknowledges that the Veteran underwent a VA 
examination in July 2008 and that a medical opinion was 
obtained.  It is, however, the judgment of the Board that the 
Veteran should be provided an additional examination.  In 
light of the additional evidence, including the Veteran's 
hearing testimony and the letter from the Veteran's wife, 
which the Board accepts as credible, to the effect that the 
ankle injury in service in April 1967 involved his right 
ankle, that he has had intermittent right ankle pain since 
service and has had no other right ankle injury before or 
after service, the examiner should be requested to review the 
record, examine the Veteran, and provide an opinion as to the 
etiology of any current right ankle disability.  See 
38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
obtain the names and addresses, and 
approximate dates of treatment of all 
medical care providers VA and non-VA, 
where he has received treatment or 
evaluation for his claimed right ankle 
disability at any time since service.  
After the Veteran has signed the 
appropriate releases, those records not 
already associated with the claims file 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.  

2.  The Veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of any current 
right ankle disability.  All indicated 
studies, including X-rays, should be 
performed.  After review of the entire 
record, and accepting as credible the 
statements of the Veteran and his wife 
that the April 1967 service treatment 
record refers to sprain of the 
Veteran's right ankle from a parachute 
jump, the physician is requested to 
provide an opinion as to whether it is 
at least as likely as not (50 percent 
probability or higher) that any current 
right ankle disability had its onset in 
service or is causally related to any 
incident of service, to include 
airborne training with the sprained 
right ankle in April 1967.  

All examination findings, along with 
the complete rationale for all opinions 
expressed, should be included in the 
examination report.  

Prior to the examination, the claims 
folder and a copy of this remand must 
be made available to the physician for 
review.  A notation that this record 
review took place should be included in 
the examination report.  

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure 
to report for a scheduled VA 
examination without good cause shown 
may have adverse effects on his claim.

4.  Then, after completion of any 
additional development indicated by the 
state of the record, readjudicate the 
claim on appeal on a de novo basis.  If 
any benefit sought remains denied, 
issue an appropriate supplemental 
statement of the case and provide the 
Veteran and his representative an 
opportunity to respond.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RENÉE M. PELLITIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


